DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the composition species comprising a rubber component, cellulose-based fine fibers, cotton powder and carbon black in the reply filed on April 26, 2022 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2022.
Claim Rejections - 35 USC § 112
Claims 1-9 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 4 and 6, the phrase "a content", as opposed to “the content”, renders the claims indefinite because it is unclear whether the contents following the phrase are part of the claimed invention or merely exemplary.
 In claims 8, 18, 20 and 22, the phrase "a ratio", as opposed to “the ratio”, renders the claims indefinite because it is unclear whether the ratios following the phrase are part of the claimed invention or merely exemplary.
In claims 9 and 21, the phrase "a sum", as opposed to “the sum”, renders the claims indefinite because it is unclear whether the sums following the phrase are part of the claimed invention or merely exemplary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0273616 (Takehara) in view of US 2018/0045273 (Kobayashi).
Takehara discloses a transmission belt (meets Applicants’ transmission belt) comprising a belt body at least a portion of which is made of a rubber composition containing:
A) a rubber component (meets Applicants’ rubber); 	
B) at least one cellulose-based water-absorbent fiber such as a cotton short fiber/regenerated cellulose short fiber mixture [0037] (respectively embraces Applicants’ cotton powder and cellulose-based fiber); and
C) additives such as carbon black [0101] (meets Applicants’ carbon black), 
wherein the amount of carbon black relative to 100 parts by weight (pbw) of rubber is at least 10 pbw [0103] (embraces Applicants’ carbon black amount) (e.g., abstract, [0015], [0034], [0036-0037], [0098], [0101-0103], [0105-0108], [0148-0158], Tables 1-4).  
Takehara’s transmission belts B and D (Table 1) contain EPDM rubber (meets Applicants’ rubber), cotton short fibers having a diameter of 13 µm (meets Applicants’ cotton powder and diameter thereof) and 60 pbw carbon black (meets Applicants’ carbon black).  In essence, said embodiments differ from present claim 1 in the carbon black content and in the absence of an additional cellulose nanofiber.  With respect to the first difference, considering Takehara clearly discloses carbon black contents of at least 10 pbw [0103], it would have been obvious to one having ordinary skill in the art to use lower amounts of the exemplified carbon black such as 10 to 30 pbw (meets Applicants’ carbon black amount) in accordance with the desired reinforcing effect and with the reasonable expectation of success. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.  As to the second difference, considering Takehara clearly discloses cotton short fiber/cellulose short fiber mixtures as viable fiber alternatives to cotton short fiber alone [0037], wherein the cellulose fiber may have an average length of as low as 0.1 mm [0106], it would have been obvious to one having ordinary skill in the art to further combine the exemplified cotton short fiber with an additional cellulose short fiber (inclusive of ones having a nano-sized diameter as presently claimed) for the expected water-absorbent additive effect and with the reasonable expectation of success. As regards the diameter of the additional cellulose short fiber, it is well known per Kobayashi (abstract, [0034-0035]) to use a rubber composition containing cellulose nanofibers having 10 nm to 1 µm (1,000 nm) as a material for power transmission belts. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claim 2, it would have been obvious to one having ordinary skill in the art to use chloroprene rubber in place of the exemplified EDPM rubber as per Takehara disclosing them as viable rubber alternatives [0098].
As product-by-process claim 3, it is not seen that the patentability of the claimed product depends on the manner by which the cellulose-based fine fibers were produced.  In any event, it would have been within the purview of one having ordinary skill in the art to form Takehara’s cellulose-based fibers via any suitable conventional method, inclusive of mechanically-defibrating means, with the reasonable expectation of success.
As to claim 6, Takehara’s exemplified rubber compositions B and D contain 20 parts by mass of cotton short fibers relative to 100 parts by mass of rubber.
As to claims 7-9, it would have been within the purview of one having ordinary skill in the art to use a higher content of cotton short fibers relative to the additional cellulose-based fibers for the expected water-absorbent effect and with the reasonable expectation. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.  Takehara discloses preferable contents of water-absorbent fiber, e.g., from 5 to 25 parts by mass relative to 100 parts by mass of rubber [0108].
As to claims 17-22, it would have been within the purview of one having ordinary skill in the art to use a higher content of carbon black relative to the cotton short fiber and/or additional cellulose-based fibers for the expected reinforcing effect and with the reasonable expectation. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.  
Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive. 
Applicants contend that Takehara fails to teach or suggest every recitation of the present claims.  Takehara exemplifies a rubber composition containing cotton short fibers having a diameter of 13 µm (meets Applicants’ cotton powder and diameter thereof).  Given that Takehara clearly discloses cotton short fiber/cellulose short fiber mixtures as viable fiber alternatives to cotton short fiber alone [0037], wherein the cellulose fiber may have an average length of as low as 0.1 mm [0106], it would have been obvious to one having ordinary skill in the art to further combine the exemplified cotton short fiber with an additional cellulose short fiber (inclusive of ones having a nano-sized diameter per Kobayashi) for the expected water-absorbent additive effect and with the reasonable expectation of success. The selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765